UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 10-4961


UNITED STATES OF AMERICA,

                  Plaintiff ─ Appellee,

          v.

JOHN SINGLETON,

                  Defendant ─ Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Charleston.    Patrick Michael Duffy, Senior
District Judge. (2:09-cr-00914-PMD-2)


Submitted:   June 16, 2011                    Decided:   June 20, 2011


Before NIEMEYER and      GREGORY,   Circuit   Judges,    and   HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Walter S. Ameika, Jr., AMEIKA LAW OFFICES, Summerville, South
Carolina, for Appellant.     Eric John Klumb, Assistant United
States Attorney, Charleston, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            John Singleton pled guilty to conspiracy to embezzle

money from a federally-funded organization.                      The district court

sentenced him to 24 months' imprisonment.                       Singleton’s attorney

filed a brief in accordance with Anders v. California, 386 U.S.

738   (1967),    stating    that,    in       counsel’s      view,      there      are   no

meritorious      issues     for     appeal,          but     questioning           whether

Singleton’s sentence was reasonable in light of his request for

a variance or a downward departure.                   Singleton was advised of

his right to file a pro se supplemental brief, but has not done

so.   We affirm.

            In fulfilling our duty under Anders, we have reviewed

the guilty plea for any error, and find none.                        Our review of the

transcript of the plea hearing leads us to conclude that the

district    court   fully    complied         with   Fed.       R.   Crim.    P.    11    in

accepting    Singleton’s      guilty      plea.        The      court    ensured      that

Singleton understood the charge against him and the potential

sentence    he   faced,     that   he   entered        his      plea    knowingly        and

voluntarily, and that the plea was supported by an independent

factual basis.      See United States v. DeFusco, 949 F.2d 114, 116,

119-20   (4th    Cir.   1991).      Accordingly,           we    affirm      Singleton’s

conviction.

            We have reviewed Singleton’s sentence and determined

that it was properly calculated and that the sentence imposed

                                          2
was reasonable.             See Gall v. United States, 552 U.S. 38, 51

(2007); United States v. Llamas, 599 F.3d 381, 387 (4th Cir.

2010).      The district court followed the necessary procedural

steps     in        sentencing       Singleton,        appropriately       treated       the

sentencing          Guidelines       as   advisory,      properly       calculated       and

considered          the    applicable     Guidelines      range,    and    weighed       the

relevant       18     U.S.C.     §    3553(a)     (2006)      factors     in    light     of

Singleton's individual characteristics and circumstances.                                The

district court adequately explained its reasons for denying a

variance, noting that Singleton had the benefit of education and

a masters degree, he was a role model in the community helping

the     unfortunate,         and     yet,   while       employed    with       an    agency

entrusted to aid the poor of the community, Singleton used his

position to steal the money designated for the needy.                               Because

the court adequately explained its reasons for imposing sentence

at the top of the advisory Guidelines range, we conclude that

the sentence is not an abuse of discretion.                        See Gall, 552 U.S.

at 41; United States v. Allen, 491 F.3d 178, 193 (4th Cir. 2007)

(applying       appellate        presumption      of    reasonableness         to   within

Guidelines sentence).

               In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.        This court requires that counsel inform Singleton, in

writing,       of    the    right    to   petition      the   Supreme     Court     of   the

                                             3
United States for further review.       If Singleton requests that a

petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for

leave to withdraw from representation.          Counsel’s motion must

state that a copy thereof was served on Singleton.             We dispense

with oral argument because the facts and legal contentions are

adequately   presented   in   the   materials   before   the    court   and

argument would not aid the decisional process.



                                                                  AFFIRMED




                                    4